Exhibit 99.1 Checkpoint Systems, Inc. BUSINESS SEGMENTS (dollar amounts in thousands) (Unaudited) Quarter (13 weeks) Ended YTD (52 Weeks) April 1, 2007 July 1, 2007 September 30, 2007 December 30, 2007 December 30, 2007 Business segment net revenue: Shrink Management Solutions $88,648 $107,787 $118,953 $163,138 $478,526 Intelligent Labels 58,786 63,904 63,616 72,976 259,282 Retail Merchandising 23,768 24,011 22,021 26,548 96,348 Total revenues 171,202 195,702 204,590 262,662 834,156 Business segment gross profit: Shrink Management Solutions 34,256 43,280 49,139 63,704 190,379 Intelligent Labels 24,365 28,947 25,680 30,495 109,487 Retail Merchandising 11,658 10,768 10,829 12,851 46,106 Total gross profit 70,279 82,995 85,648 107,050 345,972 Operating expenses 64,114 64,336 67,250 83,454 279,154 Interest income (expense), net 851 940 1,321 (16) 3,096 Other gain (loss), net (524) 131 66 989 662 Earnings from continuing operations before income taxes and minority interest 6,492 19,730 19,785 24,569 70,576
